UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-7159



CAESAR GONZALES,

                                               Petitioner - Appellant,

          versus


ATTORNEY GENERAL    OF   THE    COMMONWEALTH   OF
VIRGINIA,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-544-AM)


Submitted:   October 15, 2003            Decided:   February 10, 2004


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Caesar Gonzales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Caesar Gonzales seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000)

as untimely.        An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                               28 U.S.C.

§   2253(c)(2)      (2000).        A    prisoner      satisfies       this   standard    by

demonstrating        that    reasonable          jurists      would     find    that    his

constitutional       claims    are       debatable      and    that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U. S. 322, ___, 123 S. Ct.

1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose   v.    Lee,    252    F.3d       676,    683    (4th    Cir.    2001).      We   have

independently reviewed the record and conclude that Gonzales has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                                 DISMISSED




                                              - 2 -